Title: To Benjamin Franklin from Jane Mecom, 4 January 1779
From: Mecom, Jane
To: Franklin, Benjamin


My Dear Brother
warwick 4 Janr. 1779
I wrot you about a month past but haveing an opertunity by a young Gentilman of this Nabourhood who is going directly to France & desiers to be Introduced so for to yr Notice if he goes to Paris, as to Advice him to a good Scool where he may Larn the Language & perfect himself in merchants acoumpts, I would not miss it hopeing some of the many leters I write May reach yr hand I beleve I have hitherto been very unsuccesfull boath ways as I cant perswade my self but you have writen divers to me since mr. Simeion Dean came which was the last I recved, & I have heard of several of mine to you has fell in to the hands of the Enemie, when shall we be at peace that we may at least have the comfort of Each others leters which to me is grat. I do not pretend to say any thing about publick Affairs & as to my self I have mett with much troble & many mercys, I Injoy much helth & the same friendly Entertainment from the Governer & wife while I am hear, & the same at my Grandchilds which are blesings, there famelies are boath well & our friend Caty desiers to be remembred to you, her Husband is not at home. I write among so much noise & confusion that if I had any thing of consequence I could not Recolect it & will not atemt any more but that I am as Ever yr affectionat Sister
Jane Mecom
My love to Temple & Benny

I expect Mr Wanton Casey who is to be the barer of this to send for it as he is to sett of for Boston in the morning therefore have no other time to write

 
Addressed: His Excy Benjamin Franklin Esqr / Passy near Paris
Endorsed: Answd April 22.
Notation: Jane Mecome Jany 4th. 79
